Citation Nr: 0714188	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for bilateral plantar calluses with painful plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia, which, inter alia, increased the 
veteran's disability rating from 10 percent to 20 percent for 
the veteran's bilateral plantar calluses with painful plantar 
warts.

In his September 2004 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO, 
which was scheduled for December 8, 2006.  In a written 
statement dated November 7, 2006, the veteran withdrew his 
request.  38 C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if a higher evaluation is granted on appeal, and it is 
unclear whether the AOJ has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  38 C.F.R. § 3.159(b)(1) (2006).

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking an 
increased rating for his service-connected bilateral plantar 
calluses with painful plantar warts.  The most recent 
treatment records in the claims file are from April 2003.  
Evidence in the claims file indicates that the veteran has 
been receiving ongoing treatment for his bilateral foot 
condition.  The AOJ should attempt to obtain any missing 
medical records regarding this treatment.  

The veteran contends that his bilateral foot disability has 
worsened.  The most recent examination for his bilateral 
plantar calluses with painful plantar warts was provided for 
the veteran in June 2003.  In the interest of fulfilling VA's 
duty to assist, he should be scheduled for a VA examination 
to ascertain the current nature and extent of severity of his 
service-connected bilateral plantar calluses with painful 
plantar warts.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
rating  is granted on appeal for his 
service-connected bilateral plantar 
calluses with painful plantar warts, as 
outlined by the Court in Dingess, supra 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his bilateral 
plantar calluses with painful plantar 
warts since April 2003 through the 
present.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded a podiatry 
examination, by an appropriate 
specialist, to ascertain the current 
nature and extent of severity of his 
service-connected bilateral plantar 
calluses with painful plantar warts.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner is to assess the nature and 
severity of the veteran's service-
connected bilateral plantar calluses with 
painful plantar warts in accordance with 
the latest AMIE worksheet for 
disabilities of the feet, and offer an 
opinion as to the current nature and 
severity of the disability, including 
whether the veteran's foot disability is 
manifested in one or both feet by severe, 
objective evidence of marked deformity 
(pronation, abduction, etc.); accentuated 
pain on manipulation and use; an 
indication of swelling on use; 
characteristic callosities in one or both 
feet; pronounced, marked pronation; 
extreme tenderness of the plantar 
surfaces of the feet; or marked inward 
displacement and severe spasm of the 
tendo achilles on manipulation which are 
not improved by orthopedic shoes or 
appliances.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4. After completion of the above, the AOJ 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



